Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 4, 2019                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159063
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 159063
                                                                    COA: 342424
                                                                    Mecosta CC: 17-024073-AR
  KEITH ERIC WOOD,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 11, 2018
  judgment of the Court of Appeals is considered, and it is GRANTED.

         The American Civil Liberties Union of Michigan, Fully Informed Jury
  Association, and the Cato Institute are invited to file briefs amicus curiae. Other persons
  or groups interested in the determination of the issues presented in this case may move
  the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 4, 2019
           s1001
                                                                               Clerk